Ehrlich, Ch. J.
The case on appeal does not disclose any order denying the motion for a new trial. The statement in the case, of a motion to set aside the verdict is not equivalent to an order. In view of this fact, the court will not review any questions of fact, but merely look to see if any errors of law were committed. Code, § 767; Boos v. World M. L. I. Co., 4 Hun, 133; 64 N. Y. 236, 242; Ehrman v. Rothschild, 23 Hun, 273; Matthews v. Meyberg, 63 N. Y. 656; Coakley v. Mahar, 36 Hun, 159; Hinman v. Stillwell, 34 id. 178; Thurber v. Harlem, etc., Railroad Co., 60 N. Y. 326, 328. We have failed to discover any error in admitting or excluding evidence, or in passing on the requests to charge. Some of the propositions were correct, as abstract principles, but inapplicable to the state of the proofs presented.
The judgment appealed from must, therefore, be affirmed, with costs.
Fitzsimons and Newburger, JJ., concur.
Judgment affirmed.